







Exhibit 10.41


March 29, 2018


Scott Seidelmann




Dear Scott,
We are pleased to offer you the position of Executive Vice President, Chief
Commercial Officer, reporting to Randall Lipps. Your bi-weekly salary will be
$15,384.61, less payroll deductions and all required withholdings, which is an
annual equivalent of $400,000.00. Omnicell will recommend, for approval by our
Board of Directors, an award to you of options to purchase up to 68,000 shares
of Omnicell Common Stock at a price equal to the fair market value of such
shares on the date of grant. Upon approval those shares will become exercisable
over a four year vesting period, with a one-year cliff. The options will be
subject to the terms and conditions of Omnicell’s stock option plan and your
grant agreement. In addition, Omnicell will recommend an award of 17,000 shares
of restricted stock units (RSUs) which will vest in equal increments every 6
months on June 15 and December 15 over a four year vesting period.


Your target start date for employment is April 3, 2018. Please notify us
immediately if that changes.


You will be eligible to participate in the Omnicell 2010 Quarterly Executive
Bonus Plan wherein you may receive a bonus in the amount of up to 90% of the
base salary paid to you during the quarter, pending Board approval and paid out
pursuant to such Bonus Plan terms; provided, among other things, the company's
and your personal objectives are met. Please note that participation in the
Executive Bonus Plan is at the discretion of Omnicell's Board of Directors and
that they reserve the right to make changes to such bonus plan at any time. As a
new hire, you are eligible to participate in this bonus program in the first
quarter where you are employed as of the 15th calendar day of the 2nd month of
the calendar quarter and have approved goals established with the Board of
Directors.


You may also be eligible to participate, on a pro-rata basis, in the Over
Achievement Bookings Bonus, to be evaluated based on overachievement of company
bookings. Any bonuses are earned and paid at the discretion of the Omnicell
Board of Directors.


Omnicell provides an annual executive perquisite allowance of $6,000 which is
paid out on a quarterly basis. The quarterly amount may be prorated based on the
start date within the quarter. This allowance may be used in your discretion for
financial planning fees, health club memberships, or any other appropriate
perquisite, and will not be grossed up for tax purposes. Perquisites expenses
over and above the allowance will only be reimbursed on an exceptional basis at
the discretion of Omnicell.


As part of this offer of employment, we are offering you relocation assistance
in the amount of $25,000.00 (less applicable taxes and withholdings) made
payable to you with your first paycheck following your start date. If you
terminate your employment with Omnicell prior to being employed for six months,
you will be required to repay the total amount (100%) of your sign-on bonus. If
you terminate your employment prior to being employed for one year, you will be
required to repay half (50%) of the total amount.




As an executive officer at Omnicell you are also eligible for change of control
benefits set forth in our executive Change of Control Agreement, and are
eligible to receive executive officer indemnity protection under our Indemnity
Agreement provided separately.






--------------------------------------------------------------------------------






If your employment is terminated without cause you will be eligible to receive
severance pay in accordance with Omnicell's then current and published
Omnicell’s Amended and Restated Severance Benefit Plan provided you agree to
abide by the terms of such plan, including but not limited to agreeing to
execute Omnicell's standard waiver and release agreement. Under the current plan
your position is offered the equivalent to twelve (12) months' salary at your
base rate of pay in effect immediately prior to termination.


As an exempt executive and Chief Commercial Officer you will not accrue vacation
under the accrued vacation policy that Omnicell offers to certain other
employment positions. Instead, you will be eligible to take reasonable time off
with pay under the Company’s nonaccrual vacation policy. Generally, you will
have no set guideline as to how much time off you will be permitted to take;
however, “unused” vacation time will not be carried over from one year to the
next, nor will any vacation time be paid out upon termination. You will receive
a written policy with detailed information on this program, which the Company
believes is the best approach to allow you to take time off yet adequately cover
your responsibilities.


Employment at Omnicell is at-will employment, which means it may be terminated
by you or by Omnicell at any time without liability, and is acknowledged by you
upon signing this offer letter. In addition, Omnicell may change your position,
duties, compensation, benefits and work location from time to time at its
discretion.


This offer is contingent upon successful completion of background and reference
checks, and drug screen even where a start date of employment has been
determined. Certain positions include a credit check as part of the background
check. Please keep in mind the contingent nature of this offer when making any
decisions regarding the timing of any notice of termination of any employment
and/or other relationship, as applicable.


We have competitive medical, dental and vision plans as well as term life, long
and short term disability insurance policies, and 401(k) plan. Details about
these benefits are provided in the Employee Handbook and Summary Plan
Descriptions, available for your review. Omnicell may, however, change
compensation and benefits from time to time at its discretion.


As a condition of employment and required by law, you must show proof of
citizenship, permanent residency in the United States or authorization to work
in the United States. To complete the federally- required verification form
(I-9), we ask that you submit copies of this documentation with your new hire
materials during your first week of employment. Documents may include a US
Passport, birth certificate, Social Security Card, driver’s license or Alien
Registration Receipt Card.


As an Omnicell employee, you will be expected to abide by company policies and
procedures, and acknowledge in writing that you have read and will comply with
the company’s Employee Handbook. As a condition of employment, you must read,
sign and comply with the attached Proprietary Information Agreement which
prohibits unauthorized use or disclosure of Company proprietary information. In
addition as part of your duties for Omnicell, you may be assigned to work onsite
with an Omnicell customer or otherwise to provide services to or interact with
an Omnicell customer. Some of these customers have additional requirements that
they impose upon individuals who work onsite at their facility or have access to
their patient health information, including, but not limited to, the requirement
that you submit to drug- testing, testing for various infectious diseases and/or
additional background/screening checks. If you are assigned to work with such a
customer, you will be given notice of the customer’s additional requirements and
will be required to fulfill these requirements as a condition of your employment
with Omnicell.



If you have any questions, please give Wendi Ellis a call at (615) 342-9275.
Please note the above offer is good for five (5) days from the date of issue.






--------------------------------------------------------------------------------





On behalf of Randall Lipps, I am pleased to confirm your offer to join Omnicell.
We are looking forward to having you on our team!


We look forward to working with you in this exciting stage of our company’s
development. We believe you will make a significant contribution to the company
and the opportunities available to you will be wide open as Omnicell grows to
its potential.


Sincerely,


/s/ Wendi Ellis
Wendi Ellis
Senior Director, Talent Acquisition, HR Business Partner
Inspired By Care.


To indicate your acceptance of the company’s offer, please sign and date this
letter in the space provided below and return it to Staffing via confidential
fax at 877-285-3149. You may keep the original copy of this letter. This letter,
along with the Proprietary Information Agreement, Policy Against Trading on the
Basis of Inside Information and the Code of Ethics between you and the Company,
Omnicell, set forth the terms of your employment with Omnicell and supersede any
prior representations or agreements, whether written or oral. The above listed
documents will be sent electronically through our onboarding system for your
review. Should you want hard copies prior to signing your offer letter please
let us know. This letter may not be modified or amended except by a written
agreement, signed by Omnicell and by you. The above offer is good for five (5)
days from the date of issue.


/s/ Scott Seidelmann                        03/30/2018
_____________________________________________    _____________________
Candidate Signature                        Date


